Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of November 10, 2011 (the “Execution Date”), by and among Quepasa
Corporation, a Nevada corporation (the “Company”), and the purchaser listed on
Schedule A (the “Purchaser”).
 
WHEREAS, pursuant to that certain Commitment Letter dated July 19, 2011 (as
amended, the “Commitment Letter”), the Purchaser agreed to provide the Company
with $5,000,000 (the “Commitment”) in equity financing solely for the purpose of
funding a portion of the aggregate consideration to be paid to Insider Guides,
Inc. (the “Target”) stockholders in connection with the Agreement and Plan of
Merger dated July 19, 2011 between the Company, Target and IG Acquisition
Company, as amended (the “Merger”).
 
WHEREAS, the Company received additional financing from Harvest Small Cap
Partners, LP and Harvest Small Cap Partners Master, LTD. (the “Other Investors”)
and agreed to provide certain registration rights to the Other Investors in
order to induce the Other Investors to enter into that certain securities
purchase agreement with the Company dated September 20, 2011 (the “September
SPA”), whereby the Other Investors purchased shares of Series A Preferred Stock
of the Company.
 
WHEREAS, pursuant to Section 9 of the Commitment Letter, the Purchaser has
elected to provide the Commitment to the Company under the same terms the
Company agreed to with the Other Investors;
 
WHEREAS, in consideration for the Purchaser providing the Commitment, the
Company now desires to sell to the Purchaser, and the Purchaser desire to
purchase from the Company, on the terms and conditions set forth in this
Agreement, up to an aggregate of 1,000,000 shares (the “Shares”) of Series A-1
Convertible Preferred Stock of the Company (the “Preferred Stock”);
 
WHEREAS, to induce the Purchaser to enter into this Agreement, the Company has
agreed to enter into that certain Registration Rights Agreement with the
Purchaser on or before the Closing Date (the “Registration Rights Agreement”);
and
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon exemption from securities registration afforded by
Regulation D (“Regulation D”) as promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933 (the “Securities Act”).
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.             Agreement to Purchase and Sell Stock.
 
(a)           Company Authorization.  The Company’s board of directors (the
“Board of Directors”) has authorized the issuance and sale of the Shares,
pursuant to the terms and conditions of this Agreement.  The rights, preferences
and privileges of the Preferred Stock are as set forth on the Certificate of
Designation attached hereto as Exhibit A (the “Certificate of Designation”).
 
 
 

--------------------------------------------------------------------------------

 
(b)           Agreement to Purchase and Sell Securities.  Subject to the terms
and conditions of this Agreement, the Purchaser agrees (severally and not
jointly) to purchase, and the Company agrees to sell to the Purchaser, at the
Closing (as defined below), that number of Shares set forth opposite the
Purchaser’s name on Schedule A.  The aggregate purchase price of the Shares is
$5,000,000 (the “Purchase Price”) and shall be payable by the Purchaser as set
forth on Schedule A.  Each Share will be convertible, at any time at the
election of the relevant Purchaser, into that number of shares of the Company’s
common stock, par value $0.001 (the “Common Stock”) equal to $5.00 divided by
the Conversion Price (as defined below).  Subject to Section 7(q) and any other
adjustments called for under the Certificate of Designation, the “Conversion
Price” of the Shares shall be 85% of the Reference Price (as defined
below).  Notwithstanding the preceding, the Shares will not be convertible until
such time as the shares of Common Stock underlying the Shares (the “Underlying
Shares”) are listed on the NYSE Amex.
 
The “Reference Price” will equal the lowest of:  (A) the closing price of the
Common Stock on the closing date of the Merger; (B) the volume weighted average
price during the 20 trading days ending with the date of the closing of the
Merger; and (C) $4.21.
 
The Company agrees to cause the Underlying Shares to be listed with the NYSE
Amex as promptly as practicable, but in any event no later than 60 calendar days
following the Closing Date.  If the Company fails to list the Underlying Shares
with the NYSE Amex within the required time in the preceding sentence, the
Purchaser will be entitled to a refund on the Underlying Shares which were not
listed.
 
(c)           Use of Proceeds.  The Company will apply the net proceeds solely
for the purpose of funding a portion of the aggregate consideration to be paid
to Target stockholders in connection with the Merger.
 
2.             Closing.  The purchase and sale of the Shares will occur in one
closing, which shall take place at the offices of Harris Cramer LLP, 3507 Kyoto
Gardens Drive, Suite 320, Palm Beach Gardens, FL 33410, concurrent with the
closing of the Merger, or at such other time and place as the Company and
Purchaser mutually agree upon (which time and place are referred to in this
Agreement as the “Closing”).  On or prior to the date of the Closing (the
“Closing Date”), the Purchaser shall deliver to the Company:  (a) full payment
for the Shares sold hereunder by wire transfer of immediately available funds;
and (b) this Agreement duly executed by the Purchaser.  The Company shall issue
and deliver or cause to be delivered to the Purchaser one or more stock
certificates registered in the name of the Purchaser (or in such nominee name(s)
as designated by the Purchaser in the Registration Statement/Suitability
Questionnaire, attached hereto as Appendix I) representing the number of Shares
and bearing the legend set forth in Section 4(j)(i) herein.  Closing documents,
other than the stock certificates representing the Shares, may be delivered by
facsimile or other electronic transmission on the Closing Date, with original
signature pages sent by overnight courier.
 
 
- 2 -

--------------------------------------------------------------------------------

 
3.             Representations, Warranties and Certain Agreements of the
Company.  The Company hereby represents and warrants to the Purchaser that,
except as set forth in the SEC Documents (as defined below):
 
(a)           Organization Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all corporate power and authority required to (i)
own, operate and occupy its properties and to carry on its business as presently
conducted and (ii) enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby.  The Company is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a Material Adverse Effect.
 
For purposes of this Agreement, “Material Adverse Effect” means a material
adverse effect on, or a material adverse change in, or a group of such effects
on or changes in, the business, operations, financial condition, results of
operations, prospects, assets or liabilities of the Company and the Subsidiaries
(as defined below), taken as a whole.  Provided, however, a Material Adverse
Effect does not exist solely because (i) there are changes in the economy or
capital markets or (ii) changes generally affecting the industry in which the
Company operates which changes in clauses (i) or (ii) do not disproportionately
affect the Company in contrast to its competitors.
 
(b)           Capitalization.  The capitalization of the Company is as follows:
 
(i)           The authorized capital stock of the Company consists of 50,000,000
shares of Common Stock and 5,000,000 shares of Preferred Stock.
 
(ii)           As of September 30, 2011, the issued and outstanding capital
stock of the Company consisted of 16,670,781 shares of Common Stock .  The
shares of issued and outstanding capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and have not
been issued in violation of or are not otherwise subject to any preemptive or
other similar rights.
 
(iii)           As of September 30, 2011, the Company had (1) 7,456,920 shares
of Common Stock reserved for issuance upon exercise of outstanding options
granted under the Company’s 2006 Stock Incentive Plan (the “Stock Incentive
Plan”), (2) 4,200,000 shares of Common Stock reserved for issuance upon exercise
of outstanding warrants, and (3) 443,038 shares of Common Stock reserved for
issuance upon exercise of outstanding non-plan options.
 
(iv)           As of September 30, 2011, the Company had  2,156,589 shares of
Common Stock available for future grant under the Stock Incentive Plan.
 
(v)           As of the Execution Date, there have been no changes to Section
3(b)(i) through (iv), except for the following (1) on October 10, 2011, the
Company granted options to purchase 490,000 shares of Common Stock under the
Stock Incentive Plan, and (2) prior to the Execution Date, the Company issued
1,000,000 shares of Series A Preferred Stock to the Other Investors.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(vi)           With the exception of the foregoing in this Section 3(b), any
securities issuable pursuant to anti-dilution adjustments on the securities
included in this Section 3(b), there are no outstanding subscriptions, options,
warrants, convertible or exchangeable securities or other rights granted to or
by the Company to purchase shares of Common Stock or other securities of the
Company and there are no commitments, plans or arrangements to issue any shares
of Common Stock or any security convertible into or exchangeable for Common
Stock, except as disclosed in the Form S-4/A filed on October 4, 2011.
 
(c)           Subsidiaries.  All subsidiaries of the Company are set forth in
the SEC Documents (such entities, collectively, the “Subsidiaries”), and except
for the Subsidiaries the Company does not own any capital stock of, assets
comprising the business of, obligations of, or any other interest (including any
equity or partnership interest) in, any person or entity.  Each of the
Subsidiaries is duly organized and validly existing in good standing under the
laws of the jurisdiction of its incorporation or organization.  Each of the
Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would reasonably be expected to have a Material Adverse Effect.
 
(d)           Due Authorization.  Except as provided on Schedule 3(d), all
corporate actions on the part of the Company necessary for the authorization,
execution, delivery of, and the performance of all obligations of the Company
under this Agreement, the Registration Rights Agreement, the Certificate of
Designation and any other documents or agreements executed in connection with
the transactions contemplated hereunder (the “Transaction Documents”), including
the authorization, issuance, reservation for issuance and delivery of all the
Shares and the Underlying Shares, have been taken and no further consent or
authorization of the Company, the Board of Directors or the Company’s
stockholders is required, and each of the Transaction Documents constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except (i) as may be limited by (1)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and (2) the effect of rules of law governing the availability of
equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.  Without limiting the generality of the foregoing (and
notwithstanding anything to the contrary set forth on Schedule 3(d)), the
issuance of the Shares, and the issuance of the Underlying Shares upon
conversion of the Shares, will not require the approval of the Company’s
stockholders, whether under any rule or regulation of the NYSE Amex or
otherwise, beyond the approval which has already been obtained.
 
(e)           Valid Issuance of the Shares.  The Shares, upon payment therefor
by the Purchaser in accordance with this Agreement, and the Underlying Shares,
when issued upon conversion of the Shares in accordance with the Certificate of
Designation, will be duly authorized, validly issued, fully paid and
non-assessable, free and clear from all taxes and liens, claims and encumbrances
imposed by the Company, other than restrictions on transfer provided for in the
Transaction Documents and will not be subject to any preemptive rights or
similar rights.
 
 
- 4 -

--------------------------------------------------------------------------------

 
(f)           Compliance with Securities Laws.  Subject to the accuracy of the
representations and warranties made by the Purchaser in Section 4 hereof, the
Shares and the Underlying Shares will be issued and sold to the Purchaser in
compliance with applicable exemptions from the registration and prospectus
delivery requirements of the Securities Act.
 
(g)           Governmental Consents.  Except as provided on Schedule 3(g), no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, or notice to, any federal, state or
local governmental authority or self regulatory agency on the part of the
Company is required in connection with the issuance and sale of the Shares, or
the issuance of the Underlying Shares upon conversion of the Shares, to the
Purchaser by the Company or the consummation of the other transactions
contemplated by this Agreement, except (i) such filings as have been made prior
to the date hereof and (ii) such additional post-Closing filings as may be
required to comply with applicable state and federal securities laws, including,
but not limited to, the filing of a Form D relating to the sale of the Shares
pursuant to Regulation D.
 
(h)           Non-Contravention.  Assuming the accuracy of the representations
and warranties made by the Purchaser in Section 4 hereof, the execution,
delivery and performance of the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the Shares and the Underlying Shares upon conversion
of the Shares), do not:  (i) contravene or conflict with the articles of
incorporation, as amended (the “Articles of Incorporation”), or bylaws, as
amended (the “Bylaws”), of the Company or any of the Subsidiaries; (ii)
constitute a violation of any provision of any federal, state, local or foreign
law, rule, regulation, order or decree applicable to the Company or any of the
Subsidiaries; or (iii) constitute a default or require any consent under, give
rise to any right of termination, cancellation or acceleration of, or to a loss
of any material benefit to which the Company or any of the Subsidiaries is
entitled under, or result in the creation or imposition of any lien, claim or
encumbrance on any asset of the Company or any of the Subsidiaries under, any
material contract to which the Company or any of the Subsidiaries is a party or
any material permit, license or similar right relating to the Company or any of
the Subsidiaries or by which the Company or any of the Subsidiaries may be bound
or affected, except in the case of clauses (ii) and (iii), for such violations,
breaches or defaults as would not reasonably be expected to have a Material
Adverse Effect.
 
(i)           Litigation.  Except as provided on Schedule 3(i), there is no
action, suit, proceeding, claim, arbitration or investigation (“Action”) pending
or, to the Company’s knowledge, threatened:  (i) against the Company or any of
the Subsidiaries, their activities, properties or assets, or, to the Company’s
knowledge, against any officer, director or employee of the Company or any of
the Subsidiaries in connection with such officer’s, director’s or employee’s
relationship with, or actions taken on behalf of, the Company or any of the
Subsidiaries, that would reasonably be expected to have a Material Adverse
Effect, or (ii) that seeks to prevent, enjoin, adversely alter, challenge or
delay the transactions contemplated by the Transaction Documents.  The Company
is not a party to nor subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality that
could reasonably be expected to prevent, enjoin, adversely alter, challenge or
delay the consummation of the transactions contemplated by the Transaction
Documents or would reasonably be expected to have a Material Adverse Effect.  No
Action is currently pending nor does the Company currently intend to initiate
any Action that could reasonably be expected to have a Material Adverse
Effect.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Securities Act or the Securities Exchange Act of 1934 (the “Exchange Act”).
 
 
- 5 -

--------------------------------------------------------------------------------

 
(j)           Compliance with Law and Charter Documents.  The Company is not in
violation or default of any provisions of the Articles of Incorporation or the
Bylaws.  The Company has complied and is currently in compliance with all
applicable statutes, laws, rules, regulations and orders of the United States of
America and all states thereof, foreign countries and other governmental bodies
and agencies having jurisdiction over the Company’s business or properties,
except for any instance of non-compliance that has not had, and would not
reasonably be expected to have, a Material Adverse Effect.  Neither the Company
nor any of the Subsidiaries is in default (and there exists no condition which,
with or without the passage of time or giving of notice or both, would
constitute a default) in any material respect in the performance of any bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any of the Subsidiaries is a party or by which the Company or any
of the Subsidiaries is bound or by which the properties of the Company are
bound, which default has not been waived and would reasonably be expected to
have a Material Adverse Effect.
 
(k)           Material Non-Public Information.  The Company has not provided to
the Purchaser any material non-public information other than information related
to the transactions contemplated by the Transaction Documents.  All material
non-public information provided to the Purchaser shall be disclosed by the
Company pursuant to Section 7(m) hereof.
 
(l)           SEC Documents.
 
(i)            Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act and the rules and regulations
promulgated thereunder, since December 31, 2010 (the “SEC Documents”).  Each of
the SEC Documents, as of the respective dates thereof, (or, if amended or
superceded by a filing or submission, as the case may be, prior to the Closing
Date, then on the date of such filing or submission, as the case may be) (1) did
not contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading and (2) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Document.
 
(ii)           Sarbanes-Oxley.  The Company is in material compliance with all
requirements of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(iii)           Financial Statements.  The consolidated financial statements of
the Company included in the SEC Documents (1) comply in all material respects
with the applicable accounting rules and regulations of the SEC with respect
thereto as were in effect at the time of filing and (2) except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
United States generally accepted accounting principles (“GAAP”), present fairly,
in all material respects, the consolidated financial position of the Company as
of the dates indicated therein, and the consolidated results of its operations
and cash flows for the periods therein specified in accordance with GAAP,
subject, in the case of unaudited financial statements, to normal, immaterial
year-end audit adjustments.
 
(m)           Absence of Certain Changes Since the Balance Sheet Date.  Except
as disclosed on Schedule 3(m), since June 30, 2011, the business and operations
of the Company and its Subsidiaries have been conducted in the ordinary course
consistent with past practice, and there has not been:
 
(i)            any declaration, setting aside or payment of any dividend or
other distribution of the assets of the Company with respect to any shares of
capital stock of the Company or any repurchase, redemption or other acquisition
by the Company or any of its Subsidiaries of any outstanding shares of the
Company;
 
(ii)           any damage, destruction or loss to the Company’s or any of the
Subsidiaries’ business or assets, whether or not covered by insurance, except
for such occurrences, individually and collectively, that have not had, and
would not reasonably be expected to have, a Material Adverse Effect;
 
(iii)          any waiver by the Company or any of the Subsidiaries of a
valuable right or of a material debt owed to it, except for such waivers,
individually and collectively, that have not had, and would not reasonably be
expected to have, a Material Adverse Effect;
 
(iv)          any material change or amendment to, or any waiver of any material
right under a material contract or arrangement by which the Company, any of the
Subsidiaries or any of their assets or properties is bound or subject;
 
(v)           any change by the Company in its accounting principles, methods or
practices or in the manner in which it keeps its accounting books and records,
except any such change required by a change in GAAP or by the SEC; or
 
(vi)          any other event or condition of any character, except for such
events and conditions that have not resulted, and would not reasonably be
expected to result, either individually or collectively, in a Material Adverse
Effect.
 
(n)           Intellectual Property.  The Company and each of the Subsidiaries
own or possess sufficient rights to use all inventions, trade secrets, know-how,
trademarks, service marks, trade names, copyrights or other information and, to
the Company’s knowledge, patents, patent rights and licenses (collectively,
“Intellectual Property”), which are necessary to conduct their businesses as
currently conducted, except where the failure to own or possess such sufficient
rights would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.  Neither the Company nor any of the
Subsidiaries has received any written notice of, and has no actual knowledge of,
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property which, either individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect, and to the Company’s and any of the
Subsidiaries’ knowledge, none of the patent rights owned or licensed by the
Company or any of the Subsidiaries are unenforceable or invalid or infringe the
Intellectual Property rights of third parties.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(o)           Registration Rights.  Except as disclosed on Schedule 3(o), the
Company is not currently subject to any agreement providing any person or entity
any rights (including piggyback registration rights) to have any securities of
the Company registered with the SEC or registered or qualified with any other
governmental authority.
 
(p)           Title to Property and Assets.  The properties and assets of the
Company and each of its Subsidiaries that are material to the business of the
Company and its Subsidiaries and that are owned by the Company or each
Subsidiary are free and clear of all mortgages, deeds of trust, liens, charges,
encumbrances and security interests, except for (i) statutory liens for the
payment of current taxes that are not yet delinquent and (ii) liens,
encumbrances and security interests that arise in the ordinary course of
business and do not in any material respect affect the business of the Company
and any of the Subsidiaries as currently conducted.  With respect to the
property and assets that are material to the business of the Company and that it
leases, each of the Company and the Subsidiaries is in compliance with such
leases in all material respects.
 
(q)           Taxes.  Except for matters that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the Company
and each of the Subsidiaries have filed or have valid extensions of the time to
file all necessary federal, state, and foreign income and franchise tax returns
due prior to the date hereof and has paid or accrued all taxes shown as due
thereon, and neither the Company nor any of the Subsidiaries has knowledge of
any material tax deficiency which has been asserted or threatened against it.
 
(r)            Insurance.  The Company and each of the Subsidiaries maintain
insurance of the types and in the amounts that the Company reasonably believes
are prudent and adequate for their business, all of which insurance is currently
in effect.
 
(s)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company or any of the Subsidiaries, is imminent with respect to
any of the employees of the Company or any of the Subsidiaries.
 
(t)            Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
 
- 8 -

--------------------------------------------------------------------------------

 
(u)           Transactions With Officers and Directors.  Except as disclosed in
the SEC Documents, none of the officers or directors of the Company has entered
into any transaction with the Company or any of the Subsidiaries that would be
required to be disclosed pursuant to Item 404(a), (b) or (c) of Regulation S-K
of the SEC.
 
(v)           General Solicitation.  Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 4, neither the Company nor
any other Person (as defined below) authorized by the Company to act on its
behalf has engaged in a general solicitation or general advertising (within the
meaning of Regulation D) of investors with respect to offers or sales of the
Shares.  For purposes of this Agreement, “Person” means an individual or
corporation, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.
 
(w)           No Integrated Offering.  Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 4, to the knowledge of the
Company, neither the Company, nor any Affiliate (as hereafter defined) of the
Company, nor any person acting on its behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Shares pursuant to
Regulation D and Rule 506 thereof under the Securities Act.
 
For the purposes of this Agreement, an “Affiliate” of any specified Person means
any other Person directly or indirectly controlling, controlled by or under
direct or indirect common control with such specified Person.  For purposes of
this definition, “control” means the power to direct the management and policies
of such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.
 
(x)           Market Manipulation.  The Company has not taken and will not take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Common Stock of the Company to facilitate the sale or resale of the Shares.
 
(y)           Investment Company.  The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.
 
(z)           Application of Anti-Takeover Provisions.  There is no control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Articles of Incorporation (or similar charter documents) that would
become applicable to any Purchaser as a result of the issuance of the Shares.
 
 
- 9 -

--------------------------------------------------------------------------------

 
(aa)          Trading and Registration Matters.  The Common Stock of the Company
is listed on the NYSE Amex under the ticker symbol “QPSA.”  The Company has
taken no action designed to terminate, or which would reasonably be expected to
have the effect of terminating, the registration of the Common Stock under the
Exchange Act or the delisting of the Common Stock on the NYSE Amex.
 
(bb)          Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977.
 
(cc)           Foreign Assets Control.  Neither the Company nor, to the
knowledge of the Company, any director, officer, employee of the Company, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), except for any such
sanctions that would not be reasonably likely to result in a Material Adverse
Effect; and the Company will not directly or indirectly use the proceeds of the
offering of the Shares contemplated hereby, or knowingly lend, contribute or
otherwise make available such proceeds to any person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC, except as would not be reasonably likely to
result in a Material Adverse Effect.
 
4.             Representations, Warranties and Certain Agreements of the
Purchaser.  The Purchaser hereby represents and warrants to the Company, and
agrees that:
 
(a)           Organization.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with all corporate, limited liability company, partnership, trust
or individual, as the case may be, power and authority required to enter into
this Agreement and the other agreements, instruments and documents contemplated
hereby, and to consummate the transactions contemplated hereby and thereby and
otherwise to carry out its obligations hereunder and thereunder.
 
(b)           Due Authorization.  All corporate, limited liability company,
partnership, trust or individual, as the case may be, action on the part of the
Purchaser necessary for the authorization, execution, delivery of and the
performance of the transactions contemplated by the Transaction Documents and
all obligations of the Purchaser under the Transaction Documents have been taken
and no further consent or authorization of the Purchaser or its board of
directors, stockholders, members, or partners, as the case may be, is necessary,
and each Transaction Document, when delivered by the Purchaser in accordance
with the terms hereof, will constitute the Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (1) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (2) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(c)           Litigation.  There is no Action pending to which the Purchaser is
a party that is reasonably likely to prevent, enjoin, adversely alter or delay
the transactions contemplated by this Agreement.
 
(d)           Purchase for Own Account.  The Shares are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, in the
ordinary course of business, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act.  The Purchaser
also represents that it has not been formed for the specific purpose of
acquiring the Shares.  The Purchaser does not have any agreement or
understanding, direct or indirect, with any other Person to sell or otherwise
distribute the Shares.  Notwithstanding the foregoing, the parties hereto
acknowledge the Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such securities in compliance with applicable federal and
state securities laws and as otherwise contemplated by this Agreement.
 
(e)           Investment Experience.  The Purchaser understands that the
purchase of the Shares involves substantial risk.  The Purchaser has experience
as an investor in securities of companies similar to the Company and
acknowledges that it can bear the economic risk of its investment in the Shares
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of this investment in the Shares
and protecting its own interests in connection with this investment.  The
Purchaser represents that (i) it is able to bear the substantial economic risks
of an investment in the Shares for an indefinite period of time, and (ii) it has
no need for liquidity in such investment.
 
(f)           Accredited Purchaser Status.  The Purchaser is an “accredited
investor” within the meaning of Regulation D.
 
(g)           Reliance Upon Purchaser’s Representations.  The Purchaser
understands that the offer and sale of the Shares to it will not be registered
under the Securities Act on the ground that such offer and sale will be exempt
from registration under the Securities Act, and that the Company’s reliance on
such exemption is based on the Purchaser’s representations set forth herein.
 
(h)           Receipt of Information.  The Purchaser acknowledges that it has
reviewed the SEC Documents and has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the sale
of the Shares and the business, properties, prospects and financial condition of
the Company.  The Purchaser further acknowledges that pursuant to Section
517.061(11)(a)(3), Florida Statutes and Rule 3E-500.05(a) thereunder, the
Purchaser has had an opportunity to obtain additional information (to the extent
the Company possesses such information and could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to the Purchaser or to which the Purchaser had access and has received and
considered all information it deems relevant to make an informed decision to
purchase the Shares.  Neither such inquiries nor any other investigation
conducted by or on behalf of the Purchaser or its representatives or counsel
shall modify, amend or affect the Purchaser’s right to rely on the truth,
accuracy and completeness of such information and the Company’s representations
and warranties contained in this Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
(i)           Restricted Securities and Restrictions on Transfer.
 
(i)            The Purchaser understands that the Shares have not been
registered under the Securities Act and the Purchaser agrees that it will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Shares (except as permitted in Section 4(j) below) unless (1) pursuant to an
effective registration statement under the Securities Act, (2) the Purchaser
provides a reasonably acceptable legal opinion to the Company, or the Purchaser
requests the Company to have the Company’s legal counsel (at the Company’s
expense) provide a legal opinion, to the effect that a sale, assignment, pledge,
hypothecation or other transfer of the Shares may be made without registration
under the Securities Act and the transferee agrees to be bound by the terms and
conditions of this Agreement, (3) the Purchaser provides the Company a “no
action” letter from the SEC to the effect that the transfer of the Shares
without registration will not result in a recommendation by the Staff of the SEC
that enforcement action by taken with respect thereto, (4) the Purchaser
provides the Company with reasonable assurances (which the Company agrees need
not include a legal opinion, but may include seller or broker representation
letters, if reasonably required by the Company’s transfer agent) that the Shares
can be sold pursuant to Rule 144 promulgated under the Securities Act (“Rule
144”), or (5) pursuant to any other exemption contained in the Securities Act
provided that the Purchaser provides a reasonably acceptable legal opinion to
the Company.  Notwithstanding anything to the contrary contained in this
Agreement, the Purchaser may transfer the Shares or the Underlying Shares to its
Affiliates provided that (x) such Affiliate is an “accredited investor” under
Regulation D and (y) each such Affiliate agrees to be bound by the terms and
conditions of this Agreement, and in particular, confirms to the Company that
all of the representations set forth in Section 4 of this Agreement are true and
correct as to such Affiliate as of the date of the transfer to such Affiliate.
 
(ii)           Prior to any proposed transfer pursuant to clause (2), (3), (4)
or (5) in Section 4(i) above, the Purchaser shall give written notice to the
Company of the Purchaser’s intention to effect such transfer.  Each such notice
shall describe the manner and circumstances of the proposed transfer in
sufficient detail, and shall be accompanied by any legal opinion, “no action”
letter or seller and broker representation letters as may be required under
Section 4(i) above.
 
(iii)           Notwithstanding the foregoing provisions of this Section 4(i),
no registration statement, legal opinion or “no action” letter shall be
necessary for a transfer of the Shares (1) by a Purchaser that is a partnership
to a partner of such partnership or a retired partner of such partnership who
retires after the date of this Agreement, (2) by a Purchaser that is a limited
liability company to a member of such limited liability company, (3) by a
Purchaser that is a partnership or limited liability company to the estate of
any partner, retired partner, or member thereof or (4) by any partner or member
of a Purchaser that is a partnership or limited liability company by gift, will
or intestate succession to such partner or member’s spouse or to the siblings,
lineal descendants, ancestors of such partner or member or his or her spouse.
 
 
- 12 -

--------------------------------------------------------------------------------

 
(j)            Legends.
 
(i)           The Purchaser agrees that, to the extent necessary, the
certificates representing the Shares shall bear substantially the following
legend:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH
SECURITIES IS EFFECTIVE UNDER THE SECURITIES ACT OR (II) THE TRANSACTION IS
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, AND AN OPINION OF COUNSEL TO
THE COMPANY TO SUCH EFFECT.”
 
(ii)           Certificates evidencing the Shares or the Underlying Shares shall
not contain the legend set forth in Section 4(j)(i)(1) while a registration
statement covering the resale of the Underlying Shares is effective under the
Securities Act, (2) following any sale of such Shares or Underlying Shares
pursuant to Rule 144 or (3) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the SEC).  The Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly after
the date on which the Registration Statement is declared effective (the
“Effective Date”) if such legal opinion is required by the Company’s transfer
agent to effect the removal of the legend hereunder.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in Section 4(i) or
this Section 4(j).
 
(iii)           The Purchaser will offer and sell any and all Shares and the
Common Stock issuable upon conversion pursuant to all applicable federal and
state securities laws, including pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and agrees that the removal of the
restrictive legend from certificates representing the Shares as set forth in
this Section 4(j) is predicated upon the Company’s reliance on the Purchaser’s
representations and contained herein.
 
(iv)           In addition, the Purchaser agrees that the Company may place stop
transfer orders with its transfer agent with respect to such certificates in
order to implement the restrictions on transfer set forth in this
Agreement.  The appropriate portion of the legend and the stop transfer orders
will be removed promptly upon delivery to the Company of such satisfactory
evidence as reasonably may be required by the Company that such legend or stop
transfer orders are not required to ensure compliance with the Securities Act.
 
(k)           Questionnaires.  The Purchaser has completed or caused to be
completed the Questionnaire, attached as Appendix I hereto, and the answers to
the questionnaire are true and correct as of the date of this Agreement.
 
(l)            Restrictions on Short Sales.  Neither the Purchaser nor any
Affiliate of the Purchaser which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to the Purchaser’s
investments or trading or information concerning the Purchaser’s investments,
including in respect of the Shares, or (iii) is subject to the Purchaser’s
review or input concerning such Affiliate’s investments or trading, has engaged
or will engage, directly or indirectly, during the period beginning on the date
the Purchaser and the Company began discussions regarding the transactions
contemplated by this Agreement until the time of the filing of the Current
Report on Form 8-K required by Section 7(m), in any “short sales” (as such term
is defined in Rule 3b-3 promulgated under the Exchange Act) of the Common Stock
that transfer to another, in whole or in part, any economic consequences or
ownership of any of the Shares by the Purchaser.
 
 
- 13 -

--------------------------------------------------------------------------------

 
(m)           Independent Investment.  The Purchaser has not agreed to act with
any other party for the purpose of acquiring, holding or disposing of any of the
Shares for purposes of Section 13(d) of the Exchange Act, and the Purchaser is
acting independently with respect to its investment in the Shares.
 
(n)           General Solicitation.  The Purchaser acknowledges that the Shares
were not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which
Purchaser was invited by any of the foregoing means of communication, or any
other general solicitation or general advertisement.
 
(o)           Confidentiality.  The Purchaser agrees to use any information it
receives in the course of and in connection with the transactions contemplated
under this Agreement for the sole purpose of evaluating a possible investment in
the Shares and the Purchaser hereby acknowledges that it is prohibited from
reproducing or distributing any such information, this Agreement, or any other
offering materials provided by the Company or any of its Affiliates in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents except to
its advisors and representatives for the purpose of evaluating such
investment.  The foregoing agreements shall not apply to any information that
(i) is or becomes publicly available through no fault of the Purchaser, (ii) was
already known to the Purchaser prior to its disclosure by the Company or any of
its Affiliates to the Purchaser, as evidenced by documentation or other evidence
reasonably satisfactory to the Company, (iii) is or becomes available to the
Purchaser on a non-confidential basis from a source other than the Company or
any of its Affiliates (so long as the Purchaser is not aware such disclosure is
in breach of a confidentiality obligation to the Company), (iv) is independently
developed by the Purchaser’s personnel without access to or use of the
confidential information received from the Company or any of its Affiliates, as
evidenced by documentation or other evidence reasonably satisfactory to the
Company or (v) is legally required to be disclosed by the Purchaser under
operation of law or judicial or other governmental order; provided, however,
that if the Purchaser is requested or ordered to disclose any such information
pursuant to any court or other governmental order or any other applicable legal
procedure, it shall provide the Company with reasonably prompt notice of any
such request or order to enable the Company to seek an appropriate protective
order and shall provide the Company with reasonable assistance in obtaining such
protective order at the Company’s sole expense.  Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
 
- 14 -

--------------------------------------------------------------------------------

 
5.             Conditions to the Purchaser’s Obligations at Closing.  The
obligations of the Purchaser to consummate the transactions contemplated herein
are subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions:
 
(a)           Representations and Warranties True.  Each of the representations
and warranties of the Company contained in Section 3 shall be true and correct
in all material respects on and as of the date hereof (provided, however, that
such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) and on and as of the Closing Date with the
same effect as though such representations and warranties had been made as of
the Closing (except for representations and warranties that speak as of a
specific date).
 
(b)           Performance.  The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)           Company Compliance Certificate.  The Company will have delivered
to the Purchaser a certificate signed on its behalf by its Chief Executive
Officer or Chief Financial Officer, dated as of the Closing Date, certifying
that the conditions specified in Sections 5(a) and 5(b) hereof have been
fulfilled.
 
(d)           Agreement.  The Company shall have executed and delivered to the
Purchaser this Agreement and the Registration Rights Agreement.
 
(e)           Securities Exemptions.  The offer and sale of the Shares to the
Purchaser pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(f)            Secretary’s Certificate.  The Company shall have delivered to the
Purchaser a certificate of the Company executed by the Company’s Secretary (or
other appropriate officer), dated as of the Closing Date, attaching and
certifying to the truth and correctness of (i) the Articles of Incorporation,
(ii) the Bylaws (iii) the resolutions adopted by the Company’s Board of
Directors in connection with the transactions contemplated by this Agreement and
(iv) the Certificate of Designation.
 
(g)           No Statute or Rule Challenging Transaction.  No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(h)           Merger. The Merger shall be consummated contemporaneously with the
Closing.
 
 
- 15 -

--------------------------------------------------------------------------------

 
(i)            Other Actions.  The Company shall have executed such
certificates, agreements, instruments and other documents, and taken such other
actions as shall be customary or reasonably requested by any Purchaser in
writing in connection with the transactions contemplated hereby.
 
6.             Conditions to the Company’s Obligations at Closing.  The
obligations of the Company to consummate the transactions contemplated herein
are subject to the fulfillment or waiver, on or before the Closing, of each of
the following conditions:
 
(a)           Representations and Warranties True.  Each of the representations
and warranties of the Purchaser contained in Section 4 shall be true and correct
in all material respects on and as of the date hereof (provided, however, that
such qualification shall only apply to representations and warranties not
otherwise qualified by materiality) and on and as of the Closing Date with the
same effect as though such representations and warranties had been made as of
the Closing (except for representations and warranties that speak as of a
specific date).
 
(b)           Performance.  The Purchaser shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
 
(c)           Agreement.  The Purchaser shall have executed and delivered to the
Company this Agreement and the Registration Rights Agreement.
 
(d)           Securities Exemptions.  The offer and sale of the Shares to the
Purchaser pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.
 
(e)            Payment of Purchase Price.  The Purchaser shall have delivered to
the Company by wire transfer of immediately available funds, full payment of the
Purchase Price as specified in Section 1(b).
 
(f)            No Statute or Rule Challenging Transaction.  No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.
 
(g)           Other Actions.  The Purchaser shall have executed such
certificates, agreements, instruments and other documents, and taken such other
actions as shall be customary or reasonably requested by the Company in
connection with the transactions contemplated hereby.
 
 
- 16 -

--------------------------------------------------------------------------------

 
7.             Miscellaneous.
 
(a)           Successors and Assigns.  The terms and conditions of this
Agreement will inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Purchaser.  The Purchaser may assign its rights under this
Agreement to any person to whom the Purchaser assigns or transfers any of the
Shares, provided that such transferee agrees in writing to be bound by the terms
and provisions of this Agreement, and such transfer is in compliance with the
terms and provisions of this Agreement and permitted by federal and state
securities laws.
 
(b)           Governing Law.  This Agreement will be governed by and construed
and enforced under the internal laws of the State of New York, without reference
to principles of conflict of laws or choice of laws.  Each party hereby
irrevocably waives any right it may have, and agrees not to request a jury trial
for the adjudication of any dispute hereunder or in connection herewith or
arising out of this Agreement or any transaction contemplated hereby.
 
(c)           Survival.  The representations and warranties of the Company
contained in Section 3 of this Agreement and of the Purchaser contained in
Section 4 of this Agreement shall survive until the first anniversary of the
Closing Date.
 
(d)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
(e)           Headings.  The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections,
paragraphs, exhibits and schedules will, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by reference.
 
(f)           Notices.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
next business day delivery, or by facsimile delivery followed by overnight next
business day delivery as follows:
 
the Company:
Quepasa Corporation

 
324 Datura Street, Suite 114

 
West Palm Beach, FL 33401

 
Attention: Michael D. Matte, CFO

 
Facsimile: (561) 651-9984

 
with a copy to:
Harris Cramer LLP

 
3507 Kyoto Gardens Drive, Suite 320

 
Palm Beach Gardens, FL 33410

 
Attention: Michael D. Harris, Esq.

 
Facsimile: (561) 659-0701

 
The Purchaser:
Listed on Schedule A

 
 
- 17 -

--------------------------------------------------------------------------------

 
or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the date of delivery.
 
(g)           Amendments and Waivers.  This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Company and the Purchaser.  Any amendment effected in accordance
with this Section 7(g) will be binding upon the Purchaser, the Company and their
respective successors and assigns.
 
(h)           Severability.  If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.
 
(i)            Entire Agreement.  This Agreement and the Transaction Documents,
together with all exhibits and schedules hereto and thereto, constitute the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof and supersede any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties with respect to the subject matter hereof and thereof.
 
(j)            Further Assurances.  From and after the date of this Agreement,
upon the request of the Company or any Purchaser, the Company and the Purchaser
will execute and deliver such instruments, documents or other writings, and take
such other actions, as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement.
 
(k)           Meaning of Include and Including.  Whenever in this Agreement the
word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.
 
(l)            Fees, Costs and Expenses.  All fees, costs and expenses
(including attorneys’ fees and expenses) incurred by any party hereto in
connection with the preparation, negotiation and execution of the Transaction
Documents and the exhibits and schedules hereto or thereto and the consummation
of the transactions contemplated hereby and thereby (including the costs
associated with any filings with, or compliance with any of the requirements of
any governmental authorities), shall, except as set forth in the Commitment
Letter, be the sole and exclusive responsibility of such party.
 
(m)           8-K Filing and Publicity.  As soon as practicable following the
execution of this Agreement, but in no event later than the fourth day following
the Execution Date, the Company shall file a Current Report on Form 8-K with the
SEC describing the material terms of the transactions contemplated by this
Agreement and attaching this Agreement and the press release referred to below
as exhibits to such filing (the “8-K Filing” including all
attachments).  Neither the Company nor any Purchaser shall issue any press
releases or any other public statements with respect to the transactions
contemplated by this Agreement without the prior approval of the other party;
provided, however, that the Company shall be entitled, without the prior
approval of any Purchaser, to issue any press release or make any other public
disclosure (including a press release (concerning the offering of the Shares)
pursuant to Rule 135c under the Securities Act) with respect to such
transactions (i) in substantial conformity with the 8-K Filing and (ii) as is
required by applicable laws and regulations; and, provided, further, that no
such release may identify a Purchaser unless the Purchaser has consented thereto
in writing, or as required by law.
 
 
- 18 -

--------------------------------------------------------------------------------

 
(n)           Waivers.  No waiver by any party to this Agreement of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
(o)           Stock Splits, Dividends and other Similar Events.  The provisions
of this Agreement including the Conversion Price and the Reference Price shall
be appropriately adjusted to reflect any stock split, stock dividend,
reorganization or other similar event that may occur with respect to the Company
after the date hereof.
 
(p)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.  Without limiting the generality of the foregoing (and
without precluding any other remedy permitted hereunder or under applicable
law), if (i) the issuance of the Shares or the issuance of the Underlying Shares
upon conversion of the Shares require the approval of the Company’s
stockholders, whether under any rule or regulation of the NYSE Amex or
otherwise, that has not been obtained, or (ii) the Other Investors are entitled
to rescind their purchase of securities pursuant to the September SPA, the
Purchaser will be entitled to rescind its purchase of the Shares and receive a
full refund of the Purchase Price.
 
(q)           Registration Rights.  As provided for in the Registration Rights
Agreement, within 60 days from the Execution Date, the Company shall file with
the SEC a registration statement on Form S-3 or such other form as may be
appropriate in order to permit the Purchaser to publicly sell the Common Stock
(the “Registration Statement”).  If the Company fails to cause the registration
statement to be declared effective within 60 days of the Execution Date, or if
the Investor is required to discontinue its sale of Registrable Securities under
Section 4(b) of the Registration Rights Agreement for a period of more than 30
days, the Conversion Price of the Shares shall be reduced by 5% of the Reference
Price (as adjusted in the same manner as the Conversion Price may be adjusted
for stock splits, stock dividends, reorganizations or other similar events), and
will continue to be reduced by 5% of the Reference Price (as so adjusted) every
30 days thereafter (so that after the first such reduction, the Conversion Price
shall be reduced from 85% of the Reference Price to 80% of the Reference Price,
and after the second such reduction, the Conversion Price shall be reduced from
80% of the Reference Price to 75% of the Reference Price, and so on) until the
Registration Statement is declared effective or the Investor is able to resume
sales.  Provided, however, the Conversion Price shall not be reduced by
operation of the foregoing to less than 45% of the Reference Price (as
adjusted).
 
[Remainder of page intentionally left blank; signatures follow]
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year first above written.
 
 
QUEPASA CORPORATION

 
 
 
By: _________________________________

 
Michael Matte, Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
 
Purchaser:

 
 
MEXICANS & AMERICANS TRADING TOGETHER, INC.

 
 
 
 
By: _________________________________

 
Andres Gonzalez-Saravia Coss, President

 
 
Address:
5150 N. Loop 1604 West
San Antonio, Texas 78249
Attention:  Andres Gonzalez-Saravia Coss

 
 
 

--------------------------------------------------------------------------------

 
Schedule A
 
Purchaser
  Purchase Price       Mexicans & Americans Trading Together, Inc.   $5,000,000

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


Certificate of Designation




See Attached.


 
 

--------------------------------------------------------------------------------

 
Appendix I
 
REGISTRATION STATEMENT/SUITABILITY QUESTIONNAIRE
 
Pursuant to the Agreement, please provide the information below.  All
capitalized terms not defined in this Appendix shall have the meanings assigned
to them in the Agreement.
 
PART A
 
In connection with the preparation of the Registration Statement, please provide
us with the following information:
 
Pursuant to the “Selling Shareholder” section of the Registration Statement,
please state the Purchaser’s name exactly as it should appear in the
Registration Statement:
 

--------------------------------------------------------------------------------

 
Please provide the number of shares of Common Stock that the Purchaser will own
immediately after the Closing, including those shares purchased by the Purchaser
through other transactions:  [Do not assume conversion of the shares]
 

--------------------------------------------------------------------------------

 
Please explain the nature of the beneficial ownership of the shares of Common
Stock owned by any Purchaser that is not a natural person, including any shares
of Common Stock not held of record by the Purchaser:
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
If the Purchaser is not a natural person, please identify each natural person
who will exercise sole or shared voting and/or dispositive power with respect to
the shares of Common Stock owned by the Purchaser immediately after the
Closing.  Please also specify in what capacity such person(s) will exercise
their voting and/or dispositive power with respect to such shares.
 
Natural Person(s)
Relationship to the Purchaser
               



 
I-7

--------------------------------------------------------------------------------

 
Disclose the details of any rights to acquire shares of Common Stock that the
Purchaser may have:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Has the Purchaser or any of its affiliates, officers, directors, or principal
equity holders (owners of 5% or more of the Purchaser’s equity securities) held
any position or office or had any material relationship within the past three
years with the Company or any of its Subsidiaries or affiliates?
 
Yes     o                       No     o
 
If yes, please indicate the nature of any such relationships below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Is the Purchaser a broker-dealer registered with the SEC?
 
Yes     o                       No     o
 
If yes, please indicate if you received any Shares as compensation for
investment banking services:
 
Yes     o                       No     o
 
Is the Purchaser affiliated with any registered broker-dealer?
 
Yes     o                       No     o
 
If yes, please certify that you acquired your Shares in the ordinary course of
business and that, at the time of acquisition, you had no agreements or
understandings, directly or indirectly, with any person to distribute such
shares:
 
Yes     o                       No     o
 
In addition, please identify such broker-dealer and explain the relationship
that such registered broker-dealer has with the Purchaser (including details of
any affiliation or other relationship).
 
Registered Broker-Dealer
Relationship to Purchaser
                   



 
I-8

--------------------------------------------------------------------------------

 
PART B
 
Please provide the following information:
 
IDENTIFICATION
 
Name:  

--------------------------------------------------------------------------------

 
Address of principal place of business:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
State (or Country) of formation or
incorporation:                                                                                                                                          
 
Contact Person: 

--------------------------------------------------------------------------------

  
Telephone Number:  

--------------------------------------------------------------------------------

 
Facsimile Number: 

--------------------------------------------------------------------------------

 
Email Address:

--------------------------------------------------------------------------------

 
Type of Entity (corporation, partnership, trust, etc.):  

--------------------------------------------------------------------------------

 
Social Security or Taxpayer or Employer Identification Number:   

--------------------------------------------------------------------------------

 
RESIDENCE INFORMATION
 
Please indicate the jurisdiction in which the Purchaser resides, if the
Purchaser is a natural person, or in which the Purchaser is chartered and the
jurisdiction in which it maintains its principal offices:
 
 

--------------------------------------------------------------------------------

 
INVESTMENT REPRESENTATION
 
Is the Purchaser purchasing the securities offered for its and for investment
purposes only?
 
Yes     o                       No     o
 
If no, please state for whom the Purchaser is the investing and/or the reason
for investing.
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 
I-9

--------------------------------------------------------------------------------

 
 
SIGNATURE
 
The above information is true and correct in all material respects and the
undersigned recognizes that the Company and its counsel are relying on the truth
and accuracy of such information in reliance on the exemption under the
Securities Act.  The undersigned agrees to notify the Company promptly of any
changes in the foregoing information which may occur prior to the investment.
 
Executed on _________________, 2011.
 
Name of Entity: 

--------------------------------------------------------------------------------

 
By:  

--------------------------------------------------------------------------------

 
Name:  

--------------------------------------------------------------------------------

 
Its:  

--------------------------------------------------------------------------------

 
IF THE INVESTMENT WILL BE MADE BY MORE THAN ONE ENTITY, WHETHER OR NOT
AFFILIATED, PLEASE COMPLETE A COPY OF THIS QUESTIONNAIRE FOR EACH ENTITY.
 
 
I-10